10

11

12

13

14

15

16

17

18

19

20

21

22

23

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
PHILADELPHA INDEMNITY Case No.: 2:17-cv-00871-APG-PAL
INSURANCE COMPANY,
Order For Release of Funds
Plaintiff
Vv.

FIVE STAR RESTAURANTS, LLC, et al,

Defendants

 

 

 

 

On May 7, 2019, I conducted a status conference to discuss releasing funds being held in
an escrow and funds being held by plaintiff Philadelphia Indemnity Insurance Company as
collateral. I enter the following order regarding disbursal of some of those funds.

IT IS HEREBY ORDERED that plaintiff Philadelphia Indemnity Insurance Company
shall release $70,000.00 of the collateral held in its possession to defendants Five Star
Restaurants, LLC, Westbury Manor Enterprises, Inc., Vincent Scotto, and Michelina Scotto
(collectively, “Defendants”). Those funds shall be delivered to Louis Palazzo, Esq. on behalf of
Alberto Belloni, as designated by the Defendants, by July 3, 2019.

IT IS FURTHER ORDERED that plaintiff Philadelphia Indemnity and the Defendants
are to coordinate in good faith to prepare escrow instructions such that the $50,000.00 held in
Omni Abstract Corp. Escrow Account No. 020722184 is delivered to Louis Palazzo, Esq. on
behalf of Alberto Belloni, as designated by the Defendants, by July 3, 2019. If the parties
cannot agree on escrow instructions, they are to submit competing instructions to the court.

IT IS FURTHER ORDERED that the parties shall file a stipulation to submit to a

settlement conference on the remaining attorney fees issue by July 3, 2019. Ifthe parties do not

 
—

10

11

i.

14

15

16

17

18

19

20

21

22

 

 

stipulate to a settlement conference, then they are to file supplemental briefs regarding the

remaining attorney fees issue by July 18, 2019.

DATED this 12th day of June, 2019.

 

Co

 

ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 
